POSTER, Circuit Judge.
Plaintiffs in error were the master and crew of the British schooner Hazel E. Herman, which was seized on September 23, 1925, by the Coast Guard at a point 16 marine miles off the coast of Louisiana. They were convicted of violations of the National Prohibition Act (Comp. St. Ann. Supp. 1923, § 10138)4 et seq.), alleged to have occurred at said time and place.
Various errors are assigned, of which it is necessary to consider only those running t© *76the overruling of a motion for a directed verdict The facts are similar to those appearing in the case of Hennings v. United States, 13 F.(2d) 74, decided this day. The motion to' direct should have been granted.
Reversed.